UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :    98 Cr. 185 (JPC)
                                                                       :
ALBERTO RAPOSO,                                                        :         ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Court is in receipt of a letter from Defendant Alberto Raposo, dated June 21, 2021 but

docketed on June 28, 2021, Dkt. 82, requesting that the Honorable Laura T. Swain appoint “new CJA

counsel” to “represent [Defendant] on a compassionate release motion.” Dkt. 82. Upon receipt of

Defendant’s June 21, 2021 letter, this case was reassigned to the undersigned.

        Pursuant to the Criminal Justice Act (“CJA”), the Court may appoint counsel “for any

financially eligible person” when “the interests of justice so require.” 18 U.S.C. § 3006A(a)(2)(B).

In deciding whether to appoint counsel, “courts in the Second Circuit ‘consider the same factors as

those applicable to requests for pro bono counsel made by civil litigants,’ including ‘the likelihood of

success on the merits, the complexity of the legal issues and the movant’s ability to investigate and

present the case.’” Lopez-Pena v. United States, No. 05 Cr. 191 (DC), 2020 WL 4450892, at *1

(S.D.N.Y. Aug. 3, 2020) (quoting Jerez v. Bell, No. 19 Civ. 2385 (CM), 2019 WL 1466899, at *4

(S.D.N.Y. Apr. 2, 2019)); see Cooper v. A. Sargenti Co., 877 F.2d 170, 171-72 (2d Cir. 1989).

        Courts are not obligated “to appoint counsel for prisoners who indicate, without more, that

they wish to seek post-conviction relief.” Johnson v. Avery, 393 U.S. 483, 488 (1969). Instead, “the

initial burden of presenting a claim to post-conviction relief usually rests upon the indigent prisoner

himself with such help as he can obtain within the prison walls or the prison system.” Id.
       Raposo has not provided any detail about the basis for his anticipated motion for

compassionate release. The Court is thus unable to assess the factors outlined above at this time,

including whether there is a likelihood that Raposo can show any “extraordinary and compelling”

reasons that would warrant his early release from prison. See 18 U.S.C. § 3582(c)(1)(A)(i); see Lopez-

Pena, 2020 WL 4450892, at *1 (“In the absence of any specific allegations as to [the defendant’s]

particular circumstances, . . . conclusory statements about general prison conditions are insufficient

to demonstrate whether his compassionate release motion has any merit or likelihood of success.”).

       Accordingly, the Court denies Raposo’s motion for appointment of counsel without prejudice.

Raposo may file another application for appointment of counsel that provides specific, concrete

arguments regarding why he is entitled to compassionate release.

       The Clerk of the Court is respectfully directed to mail a copy of this Order to Defendant

Alberto Raposo to the address listed in Docket Number 82.

       SO ORDERED.

Dated: June 30, 2021                              __________________________________
       New York, New York                                   JOHN P. CRONAN
                                                        United States District Judge




                                                  2
